REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2022  has been entered.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,054,396 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of Claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as the offending phrase has been amended.

Withdrawn Claim Rejections - 35 USC § 103
The rejections of Claims 1, 2, 4, 6 and 7 under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view of US 5,654,594 to Bjornsen, III et al.; of 
Claim 3 under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of and further in view of US 2015/0267998 to Grace, Jr. et al., Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view of US 5,654,594 to Bjornsen, III et al.; and of 
Claim 5 under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. and as further evidenced by US 7,845,817 to Miller,  US 5,621,999 to Moore and US 2013/0292238  to Petty et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view of US 5,654,594 to Bjornsen, III et al. are hereby withdrawn as the arguments with respect to the Bjornsen, III et al. reference are persuasive.  That said, a new ground of rejection has been applied below as the concept of a removable light source (powered device) with an external switch that remains attached to the firearm was known at the time by Matthews as follows.

Response to Arguments
Applicant’s arguments, see page 4 of the Response filed 8/10/2022, with respect to the rejections listed above have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Matthews ‘088 in combination with the previously cited art.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view of US 6,276,088 to Matthews et al.
As to Claim 1, Kim teaches a firearm accessory control system, comprising: a powered device (light beam generator 36) removably secured (note the discussion of “removably secured” in Kim at [0014], which those of ordinary skill would have understood to include an inherent temporary attachment/securing mechanism) to a firearm (20), frame forward of a firearm trigger guard (26); 
a conductive trace (in the form of tape switch comprising conductive electrodes in a flexible enclosure at [0077]) extending flushly on and secured to a downward facing outer surface of the trigger guard (as best seen in Figure 2 in phantom and in Figure 18);
	the conductive trace also forming a switch (at 170, Fig. 2) disposed on the downward facing outer surface (of the trigger guard), however, the switch is not, per se, operable without displacement of any portion of the switch and with no force applied to the switch, being that it requires squeezing of the electrodes to bring them into contact and complete the circuit, and as now amended, the conductive trace is not per se permanently secured to the trigger guard.
	As admitted by Applicant, Pocket Pistols teaches, in the same field of endeavor, a switch 14 (in Exhibit B) that is exposed in a flush manner on the a downward facing surface beneath the trigger guard of a pistol with the switch being configured to be operable by a user on simple contact, with and/or without a contact force, of the user's finger on a portion of the switch 14.  The switch 14 includes two mutually separated exposed metallic portions or conductive elements.  
Given these combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention, absent any unexpected results, to have substituted the switch of Pocket Pistols for the switch of Kim as a mere substitution of known functionally equivalent light switches readily operable by a user upon griping the firearm in its operational position.  Supporting that a substitution of this variety would have been obvious, is the fact that Danielson et al., in the same field of endeavor, teach that an electrical contact style of switch is a suitable substitute for a mechanical pressure switch in his similarly located switch (only not on the trigger guard), states that “the momentary on/off switch may be a mechanical pressure switch, a heat sensitive switch, an electrical contact switch, or any other suitable switch. In alternative embodiments, the switch may be of any other operation configuration, including click-on/click-off and such.”  (Emphasis added.)
The switch/conductive trace of modified Kim is removably attached/secured by a temporary attachment mechanism, however the concept of using different mechanisms for attaching such switches to a firearm were well established at the time of the invention.  The Low Light Essentials article and the Candle Power Forums blog both describe adhesives and industrial strength Velcro as known mechanisms for temporarily attaching/securing tape switches to firearms.  It would have been obvious to those having ordinary skill in the art before the invention to have utilized such known mechanisms in the modified Kim device as a substitute for a temporary attachment mechanism in order to attach the switch of modified Kim in a manner that meets the requirement that the conductive trace/switch be “secured”.  Such a modification would have allowed for replacement of a faulty powered device without requiring the additional removal of the switch/conductive trace.
	Modified Kim discloses the invention substantially as claimed, however fails to teach that the electrical contact (166) is secured to the firearm frame (rather it is secured to the trigger guard) and located and configured to connect electrically with the powered device when the powered device is secured to the firearm frame.  Further, as the electrical contact is not secured ton the frame, the conductive trace does not extend, secured on the trigger guard and from the trigger guard continuously to the electrical contact.
 	However, the concept of a light source attachable to a firearm wherein the conductive trace extends along the firearm frame is clearly shown by Miller, e.g. Figure 3.  Those having ordinary skill in the art before the invention would have understood from the combined teachings that when using a smaller light as the one in Miller, which is mounted closer to the firearm barrel, the conductive trace will have to elongated to reach the light and thus extend along the frame.  As such, it is considered that extending the electrical trace along the frame to a contact on the firearm frame (as opposed to the trigger guard) as in modified Kim would have amounted to an obvious choice in engineering design to the routineer in order to accommodate smaller light configurations.
	Modified Kim also fails to teach that the light is removable from the firearm while the electrical contact and trace stays on the frame, i.e. that the electrical contact (is) also retained (and) secured to the firearm upon removal of the powered device.  
	However, the concept of a removable light with a contact that remains on the firearm is well established by Matthews et al.  Matthews teaches a slide-in-track for a target illuminator wherein a slide on the illuminator mates with a track 19 on the weapon, Matthews at 2:51-64, this making the illuminator removable.  Further, Matthews provides an optional peripheral switch 56 that is mounted on the firearm and is optionally connected to the terminal 54 of the target illuminator.  See for example Matthews at 4:41: “By way of example, FIG. 1 shows a switch 56 for the target illuminator 16 on the projectile-firing weapon 15, and an electrical terminal 54 on the slide 18 for that switch and for the target illuminator 16. FIG. 5 shows a detached side view of that switch 56. Such switch 56 may be called a slimline switch that ergonomically mounts on the weapon 15 for most effective actuation and that may have a switch terminal 57 for connection or connectable to its corresponding target illuminator terminal 54 for ON and OFF actuation of the illuminator 16.” (Emphasis added).  Since the peripheral switch of Matthews is optionally connected, those having ordinary skill in the art before the invention would have understood that the light source/illuminator is separately removable with the switch staying “mounted on” the firearm.  
Given the combined teachings, it would have been obvious to those having ordinary skill in the art before the invention to have provided that the modified Kim switch stay mounted on the firearm, while allowing for removal of the light source.  Such a modification would have amounted to a routine design choice, well within the skill of those in the art at the time.  Note In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Here, it is reasonable to conclude that if a light source were not operational, that it could be replaced without major modifications to the system, such as by merely disconnecting an electrical contact.  Note too that such a change of contact configurations would have amounted to a mere substitution of functionally equivalent electrical switching arrangements.

Such a change of contact configurations amounting to a mere substitution of functional equivalents.
As to Claim 2, those having ordinary skill in the art before the invention would have understood that the tape switch mentioned in Kim, stated as being of the type used by Bjornsen, II et al. in US Patent No. 5,654,894, would have included a nonconductive base layer disposed on the downward facing outer surface; and wherein:
the conductive trace is disposed on the base layer.  See Bjornsen, III et al. Figure 2 and the corresponding description describing conductors 20 and 21 and insulating layer 22.
As to Claim 4, Kim teaches the accessory to be a light at (36).
As to Claim 6, based on Kim as it references Bjornsen, III et al., the conductive trace has a width and a height, the width greater than the height.  See Figure 2 of Bjornsen, III et al.
As to Claim 7, modified Kim discloses the invention substantially as claimed less
the conductive trace width being in the range of four to seven millimeters, and the conductive trace height being less than 0.5 millimeters, however, absent any teaching of criticality or unexpected results for the claimed conductive trace size, it would have amounted to an obvious choice in engineering design to those having ordinary skill in the art at the time of the invention to have chosen a conductive trace size for the modified Kim device in a range commensurate with the size of the firearm trigger guard profile. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of and further in view of US 2015/0267998 to Grace, Jr. et al., Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view US 6,276,088 to Matthews et al. as applied to Claim 1 above.
As to Claim 3, modified Kim discloses the invention substantially as claimed less
the downward facing outer surface having elongated grooves with the conductive trace being disposed within the elongated grooves. 
However, US 2015/0267998 to Grace, Jr. et al. teaches, in Figure 12 and at [0092], that it was well known to place grooves into portions of a firearm such as the barrel, stock, etc. in order to recess conductive traces of a light.  As such, given the combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention to have formed recesses or grooves in the trigger guard of modified Kim in order to provide the intrinsic benefits of preventing snagging of the conductors on external objects or the user and maintaining the expected tactile response when handling the firearm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. as applied to Claim 1 above and as further evidenced by US 7,845,817 to Miller,  US 5,621,999 to Moore and US 2013/0292238  to Petty et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009), and 
in further view of US 7,845,817 to Miller and in further view of US 6,276,088 to Matthews et al. as applied to Claim 1 above.
As to Claim 5, modified Kim fails to teach that the switch extends onto the firearm grip.  However, each of Danielson et al., Bjornsen III, et al., US 7,845,817 to Miller, and US 5,621,999 to Moore teach similar firearms with the switch location being either under the trigger guard or on the firearm grip.  Merely forming a longer switch such that it would encompass both areas lacks patentable moment.  See for example the elongated switch teaching of Petty et al., namely at [002]: “(i)t is known to provide extended electrical contact strips which permit a user to press at any point along the strip. These are used in applications such as police stations where an elongate extended switch is required to be available around a room as an easily reached alarm, or in industrial plants where an extended switch which can be activated along its length is required to trigger a machine safety cut out. Such extended switches are variously known as "press at any point switches", "tape switches", or "ribbon switches" or "linear switches".  
As such, it would have been an obvious matter of design choice to those of ordinary skill in the art before the effective filing date of the present claimed invention to have formed a switch that extends onto the firearm grip (from the trigger guard) absent any teaching of criticality or unexpected results (Para 0037 of the Specification of the instant application) given that the art makes it clear that that the invention would perform equally well with the switch being located at various locations on the grip and trigger guard (and thus both) and also makes it clear that elongated switches are notorious when longer contact regions are needed or desired.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.
The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 
Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey R. Jastrzab/	
JEFFREY R. JASTRZAB
Primary Examiner, Art Unit 3993
Central Reexamination Unit

								
Conferees:	/BMF/
		Beverly M. Flanagan
		Primary Examiner
		CRU – Art Unit 3993	

		/GAS/
		Gay Ann Spahn		Supervisory Primary Examiner
		CRU – Art Unit 3993